The opinion of the court was delivered by
Kingman, C. J.:
On the 28th of February 1870, the-plaintiff in error had a large amount of money in current funds on deposit with Scott & Co., bankers of Leavenworth-On that day he gave the- bank a check payable to himself in legal-tender treasury notes. He received the legal-tender notes, inclosed them in a sealed envelope, and immediately returned them, thus sealed up, to the bank-;; and three days afterwards deposited all of said money as a general and ordinary deposit of current funds. The1 Avhole transaction was for the sole and express purpose, of escaping taxation on the funds so used for the year 1870-Did he by this transaction so place his property as to relieve it from the burdens of taxation ? and is he in a situation in» which he can invoke the aid of a court of equity to restrain the taxes levied upon those funds? It is conceded that United States legal-tender notes are exempt from taxation-It is also conceded that the transaction between plaintiff in. error is one not in contravention of law, of itself. But it is contended, that the motive being to defraud the government of its just dues, and enable the plaintiff to escape the just burdens that society imposes on him, enters into and vitiates-the whole transaction, and that a court of justice, sitting as »- court of equity, will not lend its aid for the accomplishment of any such purpose. And we think the argument a good» one. Reference is made to the principles stated in the brief of defendant in error, and the authorities cited to sustain them. The judgment is affirmed.
All the Justices concurring.